Citation Nr: 0612564	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  97-30 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a schizophrenia.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran served on active duty from March 1977 to March 
1981, and during February and March 1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The veteran failed, without indication of cause, to appear 
for a scheduled hearing in September 2004.  Therefore, his 
request for a hearing is considered withdrawn.  38 C.F.R. § 
20.702 (2005).

By a January 1983 rating decision, the RO denied service 
connection for a nervous disorder described as a 
schizophreniform disorder.  The RO adjudicated the current 
claim for service connection for a psychotic disorder on the 
merits.  In Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 
1996), the Federal Circuit held that "a claim based on the 
diagnosis of a new mental disorder, taken alone or in 
combination with a prior diagnosis of a related mental 
disorder, states a new claim, . . . when the new disorder had 
not been diagnosed and considered at the time of the prior 
Notice of Disagreement."  At the time of the January 1983 
rating decision the appellant had been diagnosed with a 
schizophreniform disorder.  The first clinical evidence of 
record reflecting a diagnosis of schizophrenia is dated after 
the January 1983 rating.  Hence, the current appeal does not 
involve a claim to reopen as to the psychiatric disorder but 
is an original service connection claim which VA is required 
to adjudicate de novo.  See Patton v. West, 12 Vet. App. 272, 
278 (1999).

In December 2004, the Board remanded the case to the RO for 
further development of the evidence.  The remand was 
accomplished through the Appeals Management Center (AMC) in 
Washington, DC.  The development requested on remand was 
completed, and the case has been returned to the Board for 
continuation of appellate review.  


FINDING OF FACT

A chronic acquired psychiatric disorder was not present 
during either of the veteran's periods of service and a 
psychosis was first identified in May 1983; there is no 
competent evidence that any current schizophrenia began 
during service or is attributable to service.

CONCLUSION OF LAW

Schizophrenia was not incurred in or aggravated by service 
nor may it be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Due Process, Preliminary Duties to Notify and 
Assist

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The letters from 
the RO, dated in August 2003 and December 2004, coupled with 
the Board's remand of December 2004, satisfied the duty to 
notify provisions.  The veteran has been accorded an 
examination for disability evaluation purposes, and there is 
no indication in the record that additional evidence relevant 
to the issue decided herein is available and not part of the 
claims file.  Consequently, the Board finds that VA has met 
the duties to notify and assist as to the issue decided 
herein.  

While the initial denial of this claim was in April 1997, the 
veteran was thereafter provided an examination and the claim 
was readjudicated after appropriate notice was furnished the 
veteran.  To the extent that VA has failed to fulfill any 
duty to notify or assist the veteran, the Board finds that 
error to be harmless.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and a psychosis is 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Service connection may be granted for a disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Factual Background

There is no competent evidence of a psychiatric disorder 
noted in medical records covering the veteran's first tour of 
active duty that he completed in March 1981.  When the 
veteran was examined in February 1982 for reenlistment, no 
psychiatric abnormality was noted, and no history of a 
psychiatric disability was reported.  A psychiatry 
consultation, dated February 23, 1982, reveals that he was 
treated for what was thought at first to be a brain tumor.  
Progressive personality changes were noted.  He was referred 
to the neurology service, and the assessment was that central 
nervous system structural disease was doubtful.  

A report, dated February 25, 1982, relates that the veteran 
was also evaluated by the service department psychiatry 
service.  He was found to be alert and oriented, without 
looseness of associations, delusions or hallucinations.  He 
admitted to joining the service compulsively and indicated 
that he wanted out.  It was observed that he exhibited 
magical thinking with some religious grandiosity, as well as 
paranoid thinking.  The assessment was that the veteran did 
not appear grossly psychotic, although his thinking did 
exhibit symptoms consistent with schizotypal personality 
disorder.  It was observed that the issue of malingering 
could not clearly be resolved.  The diagnoses were 
schizotypal personality disorder and a brief reactive 
psychosis which was thought to have resolved.

VA medical records reflect that when the veteran was seen in 
May 1982, he was noted to be somewhat withdrawn.  A history 
indicated that the veteran had received a medical discharge 
from military service because of unspecified psychiatric 
problems.  His mother related that he was not sleeping or 
eating well, and demonstrating bizarre, actions and speech.  
The examiner stated that no information was available about 
the veteran's treatment or diagnosis prior to his discharge 
from service.  The diagnosis was psychiatric problems, by 
history.  Effectively, then, the examiner neither ruled in 
nor ruled out the presence of a psychiatric disorder.  

An August 1982 VA neuropsychiatric examination reflects that 
the veteran presented vague psychiatric complaints.  On 
mental status evaluation, it was determined that associative 
processes were normal.  There were no delusional or 
hallucinatory elements.  Mood was normal. Sensorium was 
intact.  The examiner noted that the evidence available to 
him did not clearly support nor did it refute the diagnosis 
of schizophreniform disorder.  He added that it would take 
time to clearly support the diagnostic formulation.

Records from the Georgia Regional Hospital-Savannah show that 
the veteran was hospitalized from May 1983 through June 1983.  
The diagnosis was schizophrenia, paranoid type.  He was 
admitted to this hospitalization more than one year after he 
left military service, and the report of his treatment at 
this facility provides the first definitive diagnosis of a 
psychosis.  

VA medical records reflect that the veteran was admitted in 
October 1984 to a closed psychiatric ward for observation and 
treatment.  The diagnosis was schizophrenia, paranoid type.  
Subsequent VA medical records also reflect his treatment for 
schizophrenia, paranoid type.

Other medical treatment records received include a 
psychiatric consultation in connection with the veteran's 
treatment from June 1995 to July 1995 at the Charter By The 
Sea Hospital.  It noted that the veteran had been 
involuntarily hospitalized due to increasing levels of 
disorganized psychotic behavior.  The diagnosis was 
schizophrenia, paranoid type, chronic.

Added to the claims file during December 2004 was a 
disability determination and transmittal issued by the Social 
Security Administration (SSA).  It was determined that the 
veteran's disability under SSA criteria had begun in December 
1984.  The primary diagnosis was schizophrenic disorder, 
paranoid type.  Medical records supporting the SSA 
determination have also been added to the claims file.  

A VA psychiatric examination was performed in December 2005.  
The examiner stated that he had reviewed the claims file.  
The veteran's history was obtained and a mental status 
evaluation was performed.  The examiner remarked on the 
notation in service medical records about the veteran's 
impulsive reenlistment and his desire to be discharged.  The 
reenlistment examination had not shown any indication of 
psychiatric problems.  The examiner noted that the service 
medical records show that the veteran sought treatment for 
complaints that he was hearing voices in his head and that 
there was an indication that he admitted illicit drug use.  
The initial impression was that the veteran had experienced a 
brief reactive psychosis that had resolved after a couple of 
days.  The final diagnosis was schizotypal personality 
disorder and there was a notation that malingering had not 
been ruled out.  Further, the examiner noted that the 
veteran's next hospitalization for a psychiatric evaluation, 
in postservice years, was in 1983 when he was diagnosed as 
schizophrenic.  It was observed that his reported psychiatric 
symptoms from his evaluation during military service seemed 
inconsistent with schizophrenia or paranoia, and rather, 
seemed more consistent with active drug use.  The examiner 
concluded as follows:

I do not find any impelling evidence of a 
current psychiatric disorder that could 
be traced to [the veteran's] period of 
service.  It is not likely that any 
psychiatric disorder that [the veteran] 
is currently diagnosed with began during 
his period of service between February 
and March of 1982.

Polysubstance dependence by history was the diagnosis.


Analysis

A review of the record demonstrates that the veteran was 
evaluated during service for suspected personality changes 
and claimed deficits in thought process, reportedly 
manifested as magical and paranoid thinking.  However, after 
psychiatric consultation, his symptoms were found to 
consistent with schizotypal personality disorder.  His 
claimed deficits in thought process were attributed to a 
brief reactive psychosis, a phenomenon that service 
department examiners deemed to have resolved.  The Board 
notes that a personality disorder is not a condition for 
which service connection may be granted under governing 
criteria.

A VA psychiatric examiner, who evaluated the veteran in 
August 1982 and reviewed the service medical records and 
other evidence of record at that time, determined that there 
was insufficient evidence to support or refute that the 
veteran had a schizophreniform disorder.  A chronic acquired 
psychiatric disorder, paranoid type schizophrenia, was first 
diagnosed when the veteran was hospitalized during May and 
June 1983.

The VA specialist, who examined the veteran in December 2005, 
pursuant to the Board's remand directing an examination, 
determined that the veteran did not have a psychiatric 
disorder of service onset.  His opinion is supported by 
examples from the veteran's medical records, from the time of 
military service going forward to the present.  The report of 
this examination reflects that the examiner thoroughly 
reviewed pertinent information in the claims folder, to 
include the service medical records, and provided a rationale 
for his opinion.  The Board finds that the opinion of the 
December 2005 examiner is supported by comprehensive medical 
evidence and is entitled to considerable weight and probative 
value.

The evidence in its totality demonstrates that a chronic 
acquired psychiatric disorder was not present during either 
period of service, and that a psychosis was not identified 
until May 1983.  Hence there is no basis for a grant of 
service connection for schizophrenia on a direct or a 
presumptive basis.

The veteran's assertion that he has schizophrenia that began 
during military service amounts to an opinion about a matter 
which requires medical expertise.  There is no indication 
from the record that he has medical training or expertise.  
As a lay person, he is not competent to offer a medical 
opinion regarding the diagnosis, date of onset, or etiology 
of a disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

For the reasons discussed above, the claim for service 
connection for schizophrenia must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the current appeal.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991). 


ORDER

Service connection for schizophrenia is denied.


____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


